Citation Nr: 0008514	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
narcolepsy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
gastroenteritis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1991.  

The veteran has further contended that service connection is 
warranted for a dental disorder.  However, as that claim has 
not been developed by the Department of Veterans Affairs (VA) 
Regional Office (RO) for appellate purposes, no action by the 
Board of Veterans' Appeals (Board) is currently appropriate.  
The matter is referred to the RO.

Initially, the Board notes that in the October 1996 Board 
decision under consideration, service connection was denied 
for among other disorders, an acquired psychiatric disorder.  
No reference was made in this decision to the sleep 
disturbance.  In a March 1996 rating action, subsequent to a 
prior Board remand, service connection was denied for a sleep 
disorder.  In April 1996, the veteran submitted notice of 
disagreement and a relevant statement of the case was issued 
to him.  The veteran did not perfect a timely appeal.  See 
38 C.F.R. §§ 20.202, 20.302 (1999).  Thus, his claim became 
final.  38 U.S.C.A. § 7105(d)(3) (West 1991).

In the initial rating action currently under review, the RO 
apparently incorrectly concluded that service connection for 
all of the disorders at issue had been denied in the previous 
Board decision.  Nonetheless, because the veteran's claim for 
narcolepsy is final and in an August 1997 supplemental 
statement of the case (SSOC), the RO found that new and 
material evidence had not been submitted to reopen that 
claim, the decision below will be adjudicated on a finality 
basis.  It is also noted that even though it appears as 
though the RO later determined that the veteran had submitted 
new and material evidence to reopen his claims in the 
December 1998 SSOC, the Board is required to make an 
independent determination on those matters.

Accordingly, the matters on appeal are as stated on the title 
page.


FINDINGS OF FACT

1.  In a March 1996 rating action, the RO denied service 
connection for narcolepsy.  The veteran did not perfect a 
timely appeal.

2.  In an October 1996 decision, the Board denied service 
connection for gastroenteritis, residuals of a head injury to 
include headaches, and bilateral defective hearing. 

3.  The evidence received since the RO's March 1996 rating 
action and Board's October 1996 decision consists of VA and 
non-VA treatment reports, a hearing transcript and supporting 
statement from the veteran's spouse.

4.  While not previously considered and bearing directly and 
substantially upon the matter under consideration, the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO's March 1996 rating 
action, denying service connection for narcolepsy, which is 
final, is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(d)(3) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The evidence received since the Board's October 1996 
decision, denying service connection for gastroenteritis, 
which is final, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

3.  The evidence received since the Board's October 1996 
decision, denying service connection for headaches, which is 
final, is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b), (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

4.  The evidence received since the Board's October 1996 
decision, denying service connection for bilateral hearing 
loss, which is final, is not new and material and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to claims being adjudicated on a finality basis, 
a finding that a claim is well grounded prior to finding that 
new and material evidence has been submitted is a legal 
nullity.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
this case it is noted however that in accordance with Graves 
v. Brown, 8 Vet. App. 522 (1996), the veteran has been 
apprised of evidence necessary to complete his application.  
38 U.S.C.A. § 5103(a) (West 1991).

The veteran avers that service connection is warranted for 
narcolepsy, gastroenteritis, hearing loss, and headaches.  
Law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred in the line of duty, see 38 U.S.C.A. §§ 1110, 1131 
(West 1991); for a chronic disease, including organic 
diseases of the nervous system, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service, see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999); 
or for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1999).

In March 1996, the RO denied service connection for 
narcolepsy.  The RO reasoned that the medical evidence did 
not show that the veteran's disorder was incurred in or 
aggravated by service.  In an October 1996 decision, the 
Board found that there was no competent medical evidence that 
that the veteran had gastroenteritis, residuals of a head 
injury to include headaches, or bilateral defective hearing.  
Accordingly, the Board concluded that there were no plausible 
claims for service connection for these disorders.  

In rendering those determinations, both the RO and Board 
considered the veteran's service medical records, October 
1991 and November 1992 VA examination reports, July 1992 
hearing transcript, and VA and non-VA medical reports.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification.  Thereafter, a 
SOC will be issued to the appellant and the claimant will be 
afforded a period of 60 days from the issuance of the SOC or 
within the remainder of the 1-year period from the date of 
the mailing of the notification letter.  Otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. § 7105.   

Additionally, unless the Chairman of the Board orders 
reconsideration, all decisions of the Board are final on the 
date stamped on the face of the decision.  
38 C.F.R. § 20.1100 (1999); see also 38 U.S.C.A. §§ 511(a), 
7103, 7104(a) (West 1991).  Except as provided by 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. § 
7104(b).

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  When a claimant seeks to 
reopen a claim after an appellate decision and submits 
evidence in support of that claim, a determination must be 
made as to whether this evidence is new and material and, if 
it is, whether it provides a new factual basis for allowing 
the claim.  38 C.F.R. § 20.1105 (1999); see also 38 U.S.C.A. 
§§ 5108, 7104.  Therefore, once a Board decision becomes 
final under section 7104(b), "the Board does not have the 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is evidence that has not been 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters and 
Elkins, both supra; see also Manio v. Derwinski, 1 Vet. App. 
140, 145-46 (1991).

In this case, the veteran has submitted reports of private 
medical treatment, reports of VA medical outpatient 
treatment, a statement from the veteran's wife, and testimony 
offered at a personal hearing.  While this evidence has not 
been previously considered, and bears directly and 
substantially on the question at issue, which is whether 
these disorders are the result of service, they are not so 
significant that they must be considered in order to fairly 
decide the veteran's claim.  

The June 1994 report of treatment for narcolepsy by J.R.B., 
M.D., did not address the issue of the etiology of the 
disorder.  However, as it indicated that some family members 
of the veteran might be at risk for narcolepsy, it appears as 
if Dr. B. had concluded that the disorder was hereditary in 
nature and not the result of an acute incident in service.  
Reports of VA outpatient treatment show that the veteran 
received treatment for narcolepsy, high frequency hearing 
loss and headaches, but again no conclusions were reached 
with regard to the etiology of these disorders.  An October 
1997 medical statement showing treatment for narcolepsy and 
headaches from R.S.S., M.D., is also of record.  A report of 
treatment, completed by L.C.C., M.D., in March 1998, 
indicated that the veteran had a long-standing history of 
narcolepsy, and had been diagnosed with this disorder in 1992 
at the All Saints Sleep Center.  However, a September 1995 
statement from that facility, received prior to the October 
1996 Board decision, noted that while the veteran had been 
treated since November 1992, he did not complain of 
narcolepsy or other sleeping disorder until May 1994.  
Reference was also made in the March 1998 letter to a history 
of headaches, without conclusions as to the etiology. 

In the March 1998 letter, the physician explained to the 
veteran that the use of medication to alleviate his 
degenerative joint disease could have adverse side effects of 
the gastrointestinal tract and kidneys.  The veteran was told 
that he should closely monitor when he took his medications 
and to eat food when taking medications.  The Board notes 
that service connection is in effect for low back strain.  
However, the veteran has not presented any objective medical 
evidence showing a current disorder related to 
gastroenteritis.  Constipation was reported in a February 
1996 examination and on treatment in July 1996, along with 
reflux in an October 1996 treatment note, but it was not 
indicated that these were the result of gastroenteritis.  
Hence, while the medicine for a service-connected disability 
may lead to gastroenteritis, the veteran has not submitted 
any evidence that such a condition currently exists, and the 
Board cannot grant service connection based on possible 
future manifestations. 

The Board has further considered the statement made by the 
veteran's wife, along with the testimony furnished by the 
veteran at his personal hearing.  His wife indicated that she 
thought that the veteran had this problem beginning in 1978, 
during his period of service.  While the veteran's wife is 
competent to report symptomatology, such as falling asleep 
while driving and causing multiple accidents, because she is 
not a medical professional, she is not competent to comment 
on the etiology of such symptomatology.  Grottveit v. Brown, 
5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 2. Vet. App. 
492 (1992).  

The Board has further  reviewed the testimony offered by the 
veteran at his formal hearing.  He reported that he was 
receiving treatment at VA facilities for gastroenteritis.  
(Transcript, hereinafter T-3, 4)  While, as noted, there were 
reports of treatment at VA facilities for constipation and 
reflux, it was not indicated that these disorders were the 
result of gastroenteritis.  He also made reference to his 
history of headaches, beginning in service after an 
automobile accident and a pot falling on his head.  (T-4, 5)  
Again, as the veteran is not a medical professional, while he 
is competent to report on symptomatology, such as headaches, 
he is not competent to report on the etiological basis of 
such headaches.  See Grottveit and Espiritu, both supra.  
There is no objective medical evidence in the reports of 
treatment for headaches that this disorder is the result of 
service.  He indicated that he had a hearing loss in service, 
but further stated that since service he has been exposed to 
loud noise while working at the post office (T-8).  Again, 
while the medical records show that the veteran currently has 
a high frequency hearing loss, there is no evidence that this 
hearing loss is the result of his service.  

In view of the foregoing, the Board must conclude that the 
evidence recently submitted is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  Accordingly, as it is not new and material in 
nature, the prior RO denial of March 1996 and Board denials 
of October 1996 of entitlement to service connection must 
remain final, and the veteran's claims must be denied.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(d)(3); 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
prior denial of the claim for service connection for 
narcolepsy is final and the appeal is denied.  

New and material evidence not having been submitted, the 
prior denial of the claim for service connection for 
gastroenteritis is final and the appeal is denied.

New and material evidence not having been submitted, the 
prior denial of the veteran's claim for service connection 
for headaches is final and the appeal is denied.

New and material evidence not having been submitted, the 
prior denial of the veteran's claim for service connection 
for bilateral high frequency hearing loss is final and the 
appeal is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


